Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/08/2022.  Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Liu (US 2019/0272088) and Wu (US 2021/0155280) are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are in the field of applicant’s endeavor as they disclose video distribution systems.
In response to applicant’s argument that the combination of Liu and Wu does not disclose “transmitting frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame, without speed limitation; and transmitting a frame from the first frame in accordance with a playback speed of the video playback apparatus,” the examiner respectfully disagrees.  Liu discloses a server transmitting a key frame and frames preceding a target frame to a client ([0047]-[0049], [0064], [0065]) then transmitting the target frame and following frames to the client for playback at a speed in accordance with the playback ([0050], [0051], [0073]-[0075]).  Wu discloses a server transmitting a stream starting from a key frame at a high transfer rate to a client then slowing the transfer rate and switching the client to a multicast stream to prevent buffer underflow ([0033], [0034], [0056]).  Clearly the slowed and multicast streams are based on the playback speed of the client to prevent buffering and decoding problems.  The combination results in the system of Liu outputting frames from the requested playback position more quickly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The newly added limitations to claim 6 include all the limitations of claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2019/0272088).
Consider claim 11, Liu clearly teaches a video providing server, (Fig. 5) comprising: 

a communication interface (Browser, [0029], [0030], [0059]) configured to receive a video playback time of a video from a video playback apparatus and transmit video data to the video playback apparatus by a unit of frame; (Fig. 5: The target position is transmitted to a webpage, [0077].) and 

at least one processor ([0097]) configured to: 

detect, in the video, an intra frame which is positioned before a first frame corresponding to the video playback time and is closest to the first frame among intra frames in the video; (A target key frame before the target time is determined, [0045], [0046], [0058].)

transmit, via the communication interface, frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame without speed limitation; (The target key frame and frames preceding the target frame are transmitted to the player and decoded but not displayed, [0047]-[0049], [0064], [0065].) and 

transmit, via the communication interface, a frame from the first frame in accordance with a playback speed of the video playback apparatus. (When the target time is reached the decoded video is output for display, [0050], [0051], [0073]-[0075].)

Consider claim 14, Liu clearly teaches the at least one processor is further configured to transmit the frames from the intra frame to the second frame based on information indicating that each of the transmitted frames is a frame that requires decoding by the video playback apparatus without video playback. (Output of the video stream is blocked until the target position is reached, [0047]-[0049], [0071], [0072].)

Consider claim 15, Liu clearly teaches the at least one processor is further configured to transmit the frame from the first frame based on information indicating that the transmitted frame is a frame that requires decoding and video playback by the video playback apparatus. (When the playback position is reached output of the video stream is unblocked, [0050], [0051], [0073], [0074].)

Consider claim 16, Liu clearly teaches a video playback apparatus, (Fig. 3) comprising: 

a communication interface configured to transmit a video playback time of a first video to a video providing server and receive video data from the video providing server by a unit of frame; (Fig. 5: The target position is transmitted to a webpage, [0077].)

a decoder configured to decode a frame received from the video providing server; (The target key frame and frames preceding the target frame are transmitted to the player and decoded but not displayed, [0047]-[0049], [0064], [0065].) and 

a display configured to display a second video generated by decoding the received frame, wherein the second video is generated from a first frame corresponding to the video playback time. (When the target time is reached the decoded video is output for display, [0050], [0051], [0073]-[0075].)

Consider claim 19, Liu clearly teaches at least one processor configured to determine whether the received frame is a frame that requires decoding without video playback (Output of the video stream is blocked until the target position is reached, [0047]-[0049], [0071], [0072].) or a frame that requires decoding and video playback. (When the playback position is reached output of the video stream is unblocked, [0050], [0051], [0073], [0074].)

Consider claim 20, Liu clearly teaches the at least one processor is further configured to control the decoder and the display such that the decoder decodes the received frame and the display does not display a video based on the received frame, based on a determination that the received frame is the frame that requires decoding without video playback, (Output of the video stream is blocked until the target position is reached, [0047]-[0049], [0071], [0072].) and wherein the at least one processor is further configured to control the decoder and the display such that the decoder decodes the received frame using a previously received and decoded frame to generate the second video, and the display plays back the generated second video, based on a determination that the received frame is the frame that requires decoding and video playback. (When the playback position is reached output of the video stream is unblocked, [0050], [0051], [0073], [0074].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0272088) in view of Wu et al. (US 2012/0155280), herein Wu.
Consider claim 1, Liu clearly teaches a method of providing video data, performed by a video providing server, (Fig. 3) the method comprising: 

receiving, from a video playback apparatus, a video playback time of a video; (Fig. 5: The target position is transmitted to a webpage, [0077].)

detecting, in the video, an intra frame which is positioned before a first frame corresponding to the video playback time and is closest to the first frame among intra frames in the video; (A target key frame before the target time is determined, [0045], [0046], [0058].)

transmitting frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame; (The target key frame and frames preceding the target frame are transmitted to the player and decoded but not displayed, [0047]-[0049], [0064], [0065].) and 

transmitting a frame from the first frame in accordance with a playback speed of the video playback apparatus. (When the target time is reached the decoded video is output for display, [0050], [0051], [0073]-[0075].)

However, Liu does not explicitly teach transmitting frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame, without speed limitation; and transmitting a frame from the first frame in accordance with a playback speed of the video playback apparatus.  

In an analogous art, Wu, which discloses a system for video distribution, clearly teaches transmitting frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame, without speed limitation; (A video is streamed at a fast rate starting with the previous I frame until the current playback position, [0033], [0034], [0056].) and transmitting a frame from the first frame in accordance with a playback speed of the video playback apparatus. (After the current playback time is reached the video is streamed at a slower rate based on the original rate of X Mbps, [0034], [0056].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu by transmitting frames from the intra frame to a second frame, the second frame being positioned immediately before the first frame, without speed limitation; and transmitting a frame from the first frame in accordance with a playback speed of the video playback apparatus, as taught by Wu, for the benefit of more quickly displaying video content from the requested position.

Consider claim 4, Liu combined with Wu clearly teaches the transmitting the frames comprises transmitting the frames from the intra frame to the second frame, based on information indicating that each of the transmitted frames is a frame that requires decoding by the video playback apparatus without video playback. (Output of the video stream is blocked until the target position is reached, [0047]-[0049], [0071], [0072] Liu.)

Consider claim 5, Liu combined with Wu clearly teaches the transmitting the frame comprises transmitting the frame from the first frame in accordance with the playback speed of the video playback apparatus, based on information indicating that the transmitted frame is a frame that requires decoding and playback by the video playback apparatus. (When the playback position is reached output of the video stream is unblocked, [0050], [0051], [0073], [0074] Liu.)

Consider claim 6, Liu clearly teaches a method of playing back a video, performed by a video playback apparatus, (Fig. 3) the method comprising: 

transmitting a video playback time of a first video to a video providing server, the video playback time corresponding a first frame in the first video; (Fig. 5: The target position is transmitted to a webpage, [0077].)

receiving, from the video providing server, frames up to a second frame positioned immediately before the first frame in the first video and performing first decoding of the received frames up to the second frame; (The target key frame and frames preceding the target frame are transmitted to the player and decoded but not displayed, [0047]-[0049], [0064], [0065].) and 

receiving, from the video providing server, frames from and after the first frame and performing second decoding and video playback of the received frames from the first frame, after the first frame are received from the video providing server in accordance with a playback speed of the video playback apparatus. (When the target time is reached the decoded video is output for display, [0050], [0051], [0073]-[0075].)

However, Liu does not explicitly teach wherein the frames up to the second frame are received from the video providing server without speed limitation and the frames from and after the first frame are received from the video providing server in accordance with a playback speed of the video playback apparatus.  

In an analogous art, Wu, which discloses a system for video distribution, clearly teaches wherein the frames up to the second frame are received from the video providing server without speed limitation (A video is streamed at a fast rate starting with the previous I frame until the current playback position, [0033], [0034], [0056].) and the frames from and after the first frame are received from the video providing server in accordance with a playback speed of the video playback apparatus. (After the current playback time is reached the video is streamed at a slower rate based on the original rate of X Mbps, [0034], [0056].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu by wherein the frames up to the second frame are received from the video providing server without speed limitation and the frames from and after the first frame are received from the video providing server in accordance with a playback speed of the video playback apparatus, as taught by Wu, for the benefit of more quickly displaying video content from the requested position.

Consider claim 7, Liu combined with Wu clearly teaches the receiving the frames up to the second frame comprises receiving, from the video providing server, the frames up to the second frame without speed limitation. (A video is streamed at a fast rate starting with the previous I frame until the current playback position, [0033], [0034], [0056] Wu.)

Consider claim 9, Liu combined with Wu clearly teaches the receiving the frames up to the second frame and performing the first decoding includes: receiving a frame from the video providing server; determining whether the received frame is a frame that requires decoding without video playback or a frame that requires decoding and video playback; and decoding the received frame based on a determination that the received frame is the frame that requires decoding without video playback. (Output of the video stream is blocked until the target position is reached, [0047]-[0049], [0071], [0072] Liu.)

Consider claim 10, Liu combined with Wu clearly teaches the receiving the frames from and after the first frame and performing the second decoding and video playback includes: receiving the frame from the video providing server; determining whether the received frame is a frame that requires decoding and does not require video playback or a frame that requires decoding and video playback; and decoding the received fame using a previously received and decoded frame to generate a second video and playing back the generated second video, based on a determination that the received frame is the frame that requires decoding and video playback. (When the playback position is reached output of the video stream is unblocked, [0050], [0051], [0073], [0074] Liu.)

Consider claim 17, Liu combined with Wu clearly teaches the communication interface is further configured to receive the frame from the video providing server without speed limitation up to a second frame, the second frame being positioned immediately before the first frame. (A video is streamed at a fast rate starting with the previous I frame until the current playback position, [0033], [0034], [0056] Wu.)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0272088) in view of Wu et al. (US 2012/0155280) in view of Smith et al. (US 2006/0126667), herein Smith.
Consider claim 2, Liu combined with Wu clearly teaches transmitting the frames comprises transmitting the frames from the intra frame to the second frame.

However, Liu combined with Wu does not explicitly teach transmitting the frames at a maximum transmission speed.

In an analogous art, Smith, which discloses a system for video distribution, clearly teaches transmitting the frames at a maximum transmission speed. (Fig. 11: Burst 1102 is transmitted at a maximum rate, [0172].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu combined with Wu by transmitting the frames from the intra frame to the second frame at a maximum transmission speed, as taught by Smith, for the benefit of displaying the requested position as fast as possible.

Consider claim 8, Liu combined with Wu and Smith clearly teaches the receiving the frames up to the second frame comprises receiving, from the video providing server, the frames up to the second frame at a maximum speed at which the video providing server is capable of transmitting the frames. (Fig. 11: Burst 1102 is transmitted at a maximum rate, [0172] Smith.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0272088) in view of Wu et al. (US 2012/0155280) in view of Ma et al. (US 2016/0100230), herein Ma.
Consider claim 3, Liu combined with Wu clearly teaches transmitting the frames comprises transmitting the frames from the intra frame to the second frame.

However, Liu combined with Wu does not explicitly teach transmitting the frames with a highest priority.

In an analogous art, Ma, which discloses a system for video distribution, clearly teaches transmitting the frames with a highest priority. (Fig. 8: An initial portion of a GOP is transmitted with a highest priority, [0081].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu combined with Wu by transmitting the frames with a highest priority, as taught by Ma, for the benefit of ensuring the initial frames are received so that the requested position can be displayed.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0272088) in view of Smith et al. (US 2006/0126667).
Consider claim 12, Liu clearly teaches the at least one processor is further configured to transmit, via the communication interface, the frames from the intra frame to the second frame.

However, Liu does not explicitly teach transmitting the frames at a maximum transmission speed.

In an analogous art, Smith, which discloses a system for video distribution, clearly teaches transmitting the frames at a maximum transmission speed. (Fig. 11: Burst 1102 is transmitted at a maximum rate, [0172].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu by transmitting the frames from the intra frame to the second frame at a maximum transmission speed, as taught by Smith, for the benefit of displaying the requested position as fast as possible.

Consider claim 18, Liu combined with Smith clearly teaches the communication interface is further configured to receive the frame from the video providing server without speed limitation up to a second frame, the second frame being positioned immediately before the first frame, at a maximum speed at which the video providing server is capable of transmitting the frame. (Fig. 11: Burst 1102 is transmitted at a maximum rate, [0172] Smith.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0272088) in view of Ma et al. (US 2016/0100230).
Consider claim 13, Liu combined with Wu clearly teaches the at least one processor is further configured to transmit, via the communication interface, the frames from the intra frame to the second frame.

However, Liu combined with Wu does not explicitly teach transmitting the frames with a highest priority.

In an analogous art, Ma, which discloses a system for video distribution, clearly teaches transmitting the frames with a highest priority. (Fig. 8: An initial portion of a GOP is transmitted with a highest priority, [0081].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Liu combined with Wu by transmitting the frames with a highest priority, as taught by Ma, for the benefit of ensuring the initial frames are received so that the requested position can be displayed.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425